Supreme Court of Florida
                                   ____________

                                   No. SC11-1179
                                   ____________

                              JEFFREY FAWDRY,
                                  Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                   [May 22, 2014]

LEWIS, J.

      We have for review Fawdry v. State, 70 So. 3d 626, 627 (Fla. 1st DCA

2011), in which the First District Court of Appeal affirmed a trial court order that

denied a motion to suppress evidence found on a cellular phone without a search

warrant. The First District certified the following question as one of great public

importance:

      DOES THE HOLDING IN U.S. v. ROBINSON, 414 U.S. 218 (1973)
      ALLOW A POLICE OFFICER TO SEARCH THROUGH
      PHOTOGRAPHS CONTAINED WITHIN A CELL PHONE WHICH
      IS ON AN ARRESTEE’S PERSON AT THE TIME OF A VALID
      ARREST?

Id. at 630-31. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
      We stayed proceedings in this case pending the disposition of Smallwood v.

State, 113 So. 3d 724 (Fla. 2013). When Smallwood became final, we issued an

order directing Respondent to show cause why this Court should not accept

jurisdiction, summarily quash the decision in Fawdry, and remand for

reconsideration in light of the decision in Smallwood. Respondent filed a

response, but Petitioner did not reply.

      Upon consideration of the response, we grant the petition for review, quash

the decision in Fawdry, and remand this case to the First District Court of Appeal

for further proceedings consistent with the decision in Smallwood.

      It is so ordered.

POLSTON, C.J., and PARIENTE, QUINCE, LABARGA, and PERRY, JJ.,
concur.
CANADY, J., dissents.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.


Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      First District - Case No. 1D10-896

      (Duval County)

Lara Nezami of Finnell, McGuinness, Nezami & Andux, P.A., Jacksonville,
Florida,

      for Petitioner



                                          -2-
Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Trisha Meggs Pate,
Tallahassee Bureau Chief, Criminal Appeals, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, Florida,

      for Respondent




                                      -3-